Citation Nr: 1710653	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  08-06 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a rating in excess of 60 percent prior to January 28, 2014 for service-connected hypoparathyroidism.

2. Entitlement to an earlier effective date for Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 through June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This issue has been before the Board on numerous occasions.  In relevant part, in a February 2016 decision, the Board denied an increased rating in excess of 60 percent for service-connected hypoparathyroidism prior to January 28, 2014.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's February 2016 decision on this claim and remanded the case to the Board for compliance with the Joint Motion.

The Board's February 2016 decision also denied a rating in excess of 10 percent for hypoparathyroidism prior to November 17, 2010, but the Veteran did not appeal that denial to the Court.  See Joint Motion.  That portion of the Board's decision is therefore final.  The February 2016 Board decision also remanded several issues to the AOJ for further development.  However, these issues have not yet been recertified to the Board.  The AOJ is still taking action on these issues.  As such, the Board does not have jurisdiction over them at this time, but they will be subject to a subsequent Board decision, if otherwise in order.

The Veteran submitted additional evidence after the issuance of the latest supplemental statement of the case in April 2016.  Review by the Agency of Original Jurisdiction (AOJ) is not needed, however, because the Veteran provided a waiver of AOJ review.

The issue of entitlement to an earlier effective date for Dependents' Educational Assistance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Beginning November 17, 2010, the Veteran's hypoparathyroidism manifested as marked neuromuscular excitability (such as convulsions, muscular spasms (tetany), or laryngeal stridor) plus cataract.


CONCLUSION OF LAW

The criteria for a 100 percent rating for service-connected hypoparathyroidism were met from November 17, 2010, to January 28, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.27, 4.119, Diagnostic Code 7905 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a June 2006 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, private medical records, post-service VA treatment records, and several VA examination reports.  The Veteran has not identified any outstanding relevant evidence that he wants VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The Veteran was most recently provided a VA examination which addressed his hypoparathyroidism in January 2014.  He was previously examined in April 2009.  In the circumstances of this case, the examinations are adequate to decide the claim.  This claim focuses on a very specific time period, and the Board is granting, in full, the benefit being sought.  No further examination is needed. 

Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board, but in an April 2010 statement withdrew his request, as discussed above.  Therefore, appellate adjudication may proceed.  38 C.F.R. § 20.704(e).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Increased Rating

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Under DC 7905, hypoparathyroidism requiring continuous medication for control warrants a 10 percent rating.  38 C.F.R. § 4.119, DC 7905 (2015).  Hypoparathyroidism with marked neuromuscular excitability, or; paresthesias (of arms, legs, or circumoral area) plus either cataract or evidence of increased intracranial pressure warrants a 60 percent ratings.  Id.  Lastly, a 100 percent rating is warranted for hypoparathyroidism with marked neuromuscular excitability (such as convulsions, muscular spasms (tetany), or laryngeal stridor) plus either cataract or evidence of increased intracranial pressure (such as papilledema).  Id.

The Veteran is seeking an increased rating in excess of 60 percent for his service-connected hypoparathyroidism prior to January 28, 2014.  He asserts that he displayed signs of marked neuromuscular excitability and cataract well before January 28, 2014.  See letter dated February 2017.

During an April 1989 VA examination, the Veteran reported a history of muscle spasms and that he repeatedly has his eyes evaluated for the possibility of cataracts.  The examiner noted the Veteran's muscle spasms were "not of recent vintage."  At his November 1989 Board hearing, the Veteran reported that he had muscle spasms during which his thumbs drew into his palms, causing pain.  He also testified that his doctor believed he was a good candidate for cataracts.

A January 2005 medical record showed the Veteran's eyes were normal and there was no evidence of tremors or muscle weakness.  See Internal Medicine Evaluation dated January 2005.  In March 2005, the Veteran reported a "funny sensation" in his hands, which improved when he switched calcium supplements for his hypoparathyroidism.  A June 2005 private medical record reported the Veteran experienced no numbness or weakness in his extremities, he showed good strength and was negative for any neurological deficits.

A February 2006 medical record noted the Veteran had a scleral hemorrhage in the inferior medial portion of his left eye.  The Veteran reported that the hemorrhage was decreasing in size and did not affect his vision.  In April 2006, the Veteran reported swelling of the palmer flexor tendon of his left palm.  However, in November 2006, the Veteran denied any muscle tetany.

In June 2006, the Veteran was afforded a VA examination.  The examiner noted his hypoparathyroidism was treated with continuous medication.  The examiner also noted he was "doing okay" with his medications, saw no evidence of tremors, and vision and muscle strength showed no gross abnormalities.

The Veteran submitted a letter dated June 2006 which reported he was treated for 18 months at Bethesda Naval Hospital post-surgery for muscle spasms and was given medication to control them.

A January 2007 private medical record noted the Veteran denied any cramping, tingling, or shaking.

In his May 2007 notice of disagreement, the Veteran reported having muscular spasms which required calcium supplements.  In a December 2007 letter, the Veteran claimed he experienced muscle spasms from time to time, requiring constant medication.  Further, in his March 2008 VA Form 9, the Veteran reported spasms in his hands during which his thumbs pull in toward his palms and his fingers curl inwards, despite taking medication to prevent muscle spasms.

The Veteran was afforded another VA examination in April 2009.  The examination report indicated he experienced "spells of tetany (spasm) affecting the fingers."  An October 2009 private medical record showed the Veteran denied any muscle cramps.

In April 2010, the Veteran was treated for hand spasms.  Later that same month, at a follow-up appointment, he reported the hand spasms had stopped.  A November 17, 2010 private medical record showed the Veteran was treated for a minimal cataract.

In an October 2012 affidavit, the Veteran reported he sometimes gets so cold, he has trouble holding or gripping things.  He also reported trouble steadying his hands.

The Veteran was afforded a final VA examination on January 28, 2014.  During the examination, he reported experiencing spasms in his hands six months prior, two episodes of calf cramps in the past six months, occasional tingling of the lips, occasional numbness of the lips, and a raspy voice after talking a lot.  The Veteran also reported he had a cataract that did not need intervention.  The examination report noted the Veteran had paresthesias, cataract, laryngeal stridor, and continuous medication.

In evaluating the evidence of record, the Board finds that the Veteran is entitled to a rating of 100 percent from November 17, 2010.  A review of the evidence of record shows the Veteran complained of muscle spasms in his hands several times prior to January 28, 2014.  At the 2014 examination, he reported the hand spasms were of six months' duration, as were the calf cramps.  He was treated for a small cataract on November 17, 2010, and reported having a cataract that did not need intervention at his January 28, 2014 VA examination.  Resolving all doubt in his favor, the Board will grant the 100 percent rating from November 17, 2010.

The Board notes the Veteran complained of spasms and reported being monitored for cataracts at his April 1989 VA examination and November 1989 Board hearing.  His attorney cited to this evidence, as well as evidence of complaints of spasms in 2007 and 2008, and a small cataract in 2003.  However, the 2016 Board decision denied a rating higher than 10 percent prior to November 17, 2010.  The Veteran and his attorney chose not to contest that denial and requested it be dismissed from his appeal to the Court.  This was done.  Generally, "[u]nder the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review."  See, e.g., Browder v. Brown, 5 Vet. App. 268, 270 (1993).  The legal effect of the Court's dismissal is that the Board's finding that a rating higher than 10 percent is not warranted prior to November 17, 2010, is now final.  The question of any ratings to be assigned prior to November 17, 2010, are no longer part of this appeal, and, in fact, cannot be considered because of the finality that has attached to the Board's prior denial of this exact question.  

The earliest possible date for which the Veteran is entitled to an increased rating for his hypoparathyroidism is November 17, 2010.


ORDER

Entitlement to a 100 percent disability rating for service-connected hypoparathyroidism is granted as of November 17, 2010.


REMAND

A June 2014 rating decision denied an earlier effective date for Dependents' Educational Assistance.  In February 2015, the Veteran submitted a notice of disagreement (NOD) expressing disagreement with the RO's handling of that issue.  The submission of an NOD confers the Board jurisdiction over these matters.  When an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not provided a SOC on this claim, so a remand is required.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC with respect to the issue of entitlement to an earlier effective date for Dependents' Educational Assistance.  The claim will be considered by the Board only if a timely appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


